DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications filed on 4/01/2022 in which claims 1, 4, 6-8, 11-14, and 17-26 are presented for examination.

Priority
Acknowledgment is made of Provisional Application No. 62/729194, filed on 9/10/2018.

Drawings
Drawings have been acknowledged and are acceptable for examination purposes.

Specification
Specification has been acknowledged and is acceptable for examination purposes.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


A 101 software per se rejection has been fully considered with consultations, wherein it is determined that a 101 rejection would be improper.
There is no 101 for being software per se.  
Each of the input and display devices are interpreted as hardware given the nature of the word “device.” While there is a general definition of “device” which means logical framework/plan, in this context the understanding is that a device is hardware. 
The standard definition of “computer” is usually an electronic device / machine.  In the context of Figure 1 and in connection with the display device as well as the database which necessarily must be coupled to a memory to store data, the claim is not directed to software per se.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney John Buckert (44572) on 8/05/2022.
The application has been amended as follows: 
1.	(Currently Amended) An image retrieval system, comprising:
	a display device;
	a computer operably coupled to the display device, the computer having an input graphical user interface (GUI), a pre-processing module, a natural language processing (NLP) module, and a similarity scorer module; 
	the input GUI receiving a first textual description of a facial image;
	the pre-processing module performing tokenization of the first textual description to obtain a first list of textual words describing the facial image; 
	the NLP module generating a first textual feature vector descriptor based on the first list of textual words describing the facial image, the first textual feature vector descriptor being sent to the similarity scorer module;
	the similarity scorer module determining a first similarity score between the first textual feature vector descriptor and a first master feature vector descriptor associated with a first facial image, the first master feature vector descriptor being generated by a first computer vision computational neural network utilizing the first facial image; and
	the similarity scorer module determining a second similarity score between the first textual feature vector descriptor and a second master feature vector descriptor associated with a second facial image; the second master feature vector descriptor being generated by the first computer vision computational neural network utilizing the second facial image;
	the computer instructing the display device to display the first and second facial images thereon at a same time;
	the computer receiving a user selection of the first and second facial images and first and second weighting values that are associated with the first and second facial images, respectively, to perform further facial image searching;
	the computer determining a third similarity score associated with the first facial image and a third facial image, and a fourth similarity score associated with the second facial image and the third facial image;
	the similarity scorer module calculating a weighted average of the third and fourth similarity scores utilizing the first and second weighting values to determine a final similarity score of the third facial image; and
	the computer instructing the display device to display the third facial image and the final similarity score thereon.

8.	(Currently Amended) An image retrieval system, comprising:
	a display device;
	a computer operably coupled to the display device, the computer having an input graphical user interface (GUI), a pre-processing module, a natural language processing (NLP) module, and a similarity scorer module; 
	the input GUI receiving a first textual description of a facial image;
	the pre-processing module performing tokenization of the first textual description to obtain a first list of textual words describing the facial image; 
	the NLP module generating a first textual feature vector descriptor based on the first list of textual words describing the facial image, the first textual feature vector descriptor being sent to the similarity scorer module;
	the similarity scorer module determining a first similarity score between the first textual feature vector descriptor and a first master feature vector descriptor associated with a first facial image, the first master feature vector descriptor being generated by a first computer vision computational neural network utilizing the first facial image; 
	the similarity scorer module determining a second similarity score between the first textual feature vector descriptor and a second master feature vector descriptor associated with a second facial image; the second master feature vector descriptor being generated by the first computer vision computational neural network utilizing the second facial image;
	the computer instructing the display device to display the first and second facial images thereon at a same time;
	the computer receiving a user instruction to modify soft-biometric attributes of the first facial image to obtain a first modified facial image to perform further facial image searching;
	the computer determining a third similarity score associated with the first modified facial image and a third facial image; and
	the computer instructing the display device to display the third facial image and the third similarity score thereon.

14.	(Currently Amended) An image retrieval system, comprising:
	a display device;
	a computer operably coupled to the display device, the computer having an input graphical user interface (GUI), a pre-processing module, a natural language processing (NLP) module, and a similarity scorer module;
	the input GUI receiving a first textual description of a facial image;
	the pre-processing module performing tokenization of the first textual description to obtain a first list of textual words describing the facial image that are sent to the NLP module; 
	the NLP module generating a first textual feature vector descriptor based on the first list of textual words describing the facial image, the first textual feature vector descriptor being sent to the similarity scorer module;
	the similarity scorer module determining a first similarity score between the first textual feature vector descriptor and a first master feature vector descriptor associated with a first facial image, the first master feature vector descriptor being generated by a first computer vision computational neural network utilizing the first facial image; and
	the similarity scorer module determining the second similarity score between the first textual feature vector descriptor and a second master feature vector descriptor associated with a second facial image; the second master feature vector descriptor being generated by the first computer vision computational neural network utilizing the second facial image;
	the computer instructing the display device to display the first and second facial images thereon at a same time;
	the computer receiving a user selection of the first facial image and a second textual description and first and second weighting values that are associated with the first facial image and the second textual description, respectively, to perform further facial image searching;
	the computer determining a third similarity score associated with the first facial image and a third facial image, and a fourth similarity score associated with a second textual description and the third facial image;
	the similarity scorer module calculating a weighted average of the third and fourth similarity scores utilizing the first and second weighting values to determine a final similarity score of the third facial image; and
	the computer instructing the display device to display the third facial image and the final similarity score thereon.

21. (Cancelled)

22. (Cancelled)

23. (Cancelled)

24. (Cancelled)

25. (Cancelled)

26. (Cancelled)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record doesn’t adequately teach or suggest the independent claims as a whole including displaying two images at the same time a single GUI in order to modify attributes of at least one facial image to update a query.  This idea, along with the entire context of the other limitations, within the claims could not be determined to be obvious in any combination of the prior art of record.  The arguments given in the Remarks filed on 4/01/2022 have also been fully considered and are persuasive, and also serve as further reasons for allowance.  The amendments agreed upon further clarify the claimed language in order to limit the claim language for displaying two images in a single GUI at the same time rather than at possibly different times.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yao et al. CN 110991210 A teaches a deep learning of embedded face recognition method (Title).
Corr et al. CN 106560810 A teaches searching by using specific attributes found in an image (Title).
Kumar et al. US 8571332 B2 teaches methods, systems, and media for automatically classifying face images (Title).
Fadeev et al. US 20180314880 A1 teaches in paragraph [0005], “The online system compares the image data and textual data of the user from the third party system with corresponding image data (e.g., profile photo of the user) and textual data of the user (e.g., descriptive user profile information) associated with the online system. Based on the comparison, e.g., degree of similarity between the image/textual data of the user, the online system determines whether the user accounts from both systems belong to the same user.”
Guangcan et al. 2017, "On the Reconstruction of Face IMages from Deep Face Templates", pgs. 11-13 teaches attributes of faces as well as comparison of the faces in view of the facial features.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 13, 2022
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152